United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                    No. 96-1905
                                   _____________

Roy G. Watson,                           *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Jesse Brown, Secretary of the            *
Department of Veteran Affairs,           *       [UNPUBLISHED]
                                         *
             Appellee.                   *
                                   _____________

                                 Submitted: August 4, 1997
                                     Filed: August 18, 1997
                                  _____________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          _____________

PER CURIAM.

      Roy G. Watson appeals the judgment of the District Court1 in favor of
defendants after a bench trial. Having reviewed the record and the parties' briefs, we
conclude the judgment of the District Court is correct. None of the court's factual
findings is reversible under the clear error standard, which governs our review of facts
found by the trial court. Watson's argument concerning the effect of his FECA claim
lacks merit. Accordingly, we affirm. See 8th Cir. R. 47B.


      1
      The Honorable Joseph E. Stevens, Jr., United States District Judge for the
Western District of Missouri.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-